Title: To John Adams from C. W. F. Dumas, 3 April 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
LaHaie 3e. Avril 1783

Nous savons ici, par Lettres de Hambourg du 25 du passé, que Mr. Votre fils, après S’y être arrêté quelques jours, en étoit reparti le 23.
   Voici des Lettres Américaines venues par la poste d’Angleterre. Celle de Mr. Guild S’est trouvée dans un paquet entierement usé &  ouvert d’un côté. Il contenoit deux brochures: Letter to the Abbé Raynal by Ths. Payne, & Catalogus eorum qui in Universitate Harvardiana Cantabrigiæ in Rep. Massachsi. ab año 1642 ad an. 1782 alicujus gradus laurea donati sunt. J’ai cru devoir déposer ces deux pieces dans votre Secretaire, & vous envoyer Seulement la Lettre.
A certain face you would not meet in a wood, you will meet it, with his influenza in the future Congress of final pacification, at which I am assured he is appointed to assist. I Sat next him yesterday at the F. Ambassador’s, who gave a Diplomatic Dinner. We were much talkative together about the several climates of Russia nearly corresponding with those of our States, and the extensiveness of both, about Kamtschatka, Capt. Cook, the Caspian Sea and Mount Caucase, which he told me he went through. There, said I, you may possibly have traaden on some of the Steps of Alexander the great. He Smiled, and I too, fancying him horded, when there, with the modern Hircanians, so formidable to Caravans.
Je Suis avec grand respect, De Votre Exce. / le très-humble & très / obéissant serviteur
Dumas

 
Translation
Sir
The Hague, 3 April 1783

We know by letters from Hamburg of 25 March that your son, after staying there for some days, departed on the 23d.
Here are some American letters that came via the post from England. The one from Mr. Guild was in a very tattered parcel, open along one side. It contained two pamphlets: Letter to the Abbé Raynal by Thomas Paine, and Catalogus eorum qui in Universitate Harvardiana Cantabrigiæ in Rep. Massachsi. Ab anno 1642 ad an. 1782 alicujus gradus laurea donati sunt. I thought I should place these two pieces in your writing desk, and send only the letter.
A certain face you would not meet in a wood, you will meet it, with his influenza in the future Congress of final pacification, at which I am assured he is appointed to assist. I Sat next him yesterday at the F. Ambassador’s, who gave a Diplomatic Dinner. We were much talkative together about the several climates of Russia nearly corresponding with those of our States, and the extensiveness of both, about Kamtschatka, Capt. Cook, the Caspian Sea and Mount Caucase, which he told me he went through. There, said I, you may possibly have traaden on some of the Steps of Alexander the great. He Smiled, and I too, fancying him horded, when there, with the modern Hircanians, so formidable to Caravans.
I am with great respect, your excellency’s very humble and very obedient servant
Dumas

 